Citation Nr: 1721182	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-40 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.  He died in July 2012. The appellant was legally married to the Veteran in April 2012 and is seeking recognition as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the United States Department of Veterans Affairs (VA).

The appellant testified before the undersigned Veterans Law Judge in a travel board hearing at the RO in March 2017.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran entered into a ceremonial marriage in April 2012 and there were no children born as a result of their union either prior to or during their marriage. 

2.  The Veteran died in July 2012, less than one year after the ceremonial marriage took place.  
3.  Common-law marriage is not recognized in the State of North Carolina.

4.  The evidence of record does not show that the appellant cohabited with the Veteran continuous from the date of any attempted common-law marriage until his death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Resolution of this claim turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits. As the issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue. Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).




Law and Analysis

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2016). 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to death benefits.  The appellant's marriage certificate shows that she and the Veteran were married in April 2012.  The Veteran died in July 2012, less than one year after the ceremonial marriage commenced.  The Certificate of Death shows that the Veteran was married at the time of his death, and lists the appellant as his surviving spouse.  There is no indication that the appellant ever remarried, or held herself out openly to the public as the spouse of another, following the Veteran's death.

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  The appellant and the Veteran resided in the state of North Carolina.  Common-law marriage is not recognized in North Carolina, where the appellant and the Veteran resided prior to his death.  N.C. GEN. STAT. § 51-1 (2016).  North Carolina does recognize the common-law marriages of other states.  Harris v. Harris, 257 N.C. 416, 420 (1962).  It does not, however, appear that the appellant and the Veteran ever lived as husband and wife, or otherwise, outside of North Carolina; therefore, a common-law marriage cannot be established under North Carolina law.

Absent a common-law marriage, under certain circumstances, where the state requirements have not been met, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his or her death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52.  VA Office of General Counsel interpreted "legal impediment" to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  VAOPGCPREC 58-91.  If the provisions of 38 C.F.R. § 3.205 (a) are satisfied as well as those of 38 C.F.R. § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c); see Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7.

There was no child born out of relationship between the appellant and the Veteran either prior to or during their ceremonial marriage.  In the August 2012 claim, she stated that she lived continuously with the Veteran until his death.  Thereafter, in her April 2013 Notice of Disagreement, she contended that she was in a relationship with the Veteran for 15 years prior to his death, and that the two had planned to marry prior to the Veteran becoming sick from cancer.  According to the appellant she married the Veteran when he recovered sufficiently but he unfortunately became sick soon after and died.  

The appellant has submitted two lay statements in support of her contention that she cohabited with the Veteran continuously up to the point of his death.  In a June 2013 letter, the appellant's son stated that the appellant moved in with the Veteran when he became sick and cohabited with him until his death in 2012.  Also in a June 2016 letter, a J.W. stated that she had known the appellant for eleven years and knew the appellant to cohabit with the Veteran during that entire period of time. 

A review of the claims file reveals that the Veteran was afforded VA mental health examinations in support of his VA benefit claims in May 2006, January 2008, and in September 2009.  During both the May 2006 and January 2008 examinations he reported that he lived alone, while on the September 2009 examination he reported that he had moved in with his brother.  On none of these examinations did the Veteran state that he was living together with the appellant; on the contrary, he reported that he lived a mostly solitary life with few social interactions.  A review of VA treatment records confirms this, as the Veteran had a long history of mental health evaluations with VA in which he never mentioned the appellant in discussing his sources of social support.  Tellingly, in an October 2003 outpatient record, the Veteran reported that he was recently dating a new girlfriend that he met only six months prior, which does not accord with the timeline laid out by the appellant as to the length of their relationship.  Furthermore, in declaring the appellant as a dependent on an April 2012 VA Form 21-686c, the Veteran identified the date and place of marriage as April [REDACTED], 2012, and did not indicate that he believed that he was in a common-law marriage with the appellant prior to this date.  

Upon consideration of the record, the Board finds that the evidence is overwhelmingly against a determination that the appellant cohabited with the Veteran and that the couple held themselves out as being married.  The Veteran did not report ever having been married to the appellant or cohabiting with her until the April 2012 filing to add the appellant as a dependent.  He continually stated that he was isolated socially and only ever reported that he received support from his brother.  Furthermore, the Veteran's October 2003 reporting of a new relationship contradicts the appellant's statements that she had been in a relationship with the Veteran for 15 years prior to his death.  The Board finds this compelling evidence that the Veteran and the appellant did not hold themselves out as husband and wife before the legal marriage ceremony in April 2012.  

The Board sympathizes with the appellant's situation: however, under the applicable statutes and regulations there is no choice but to find that the requirements of 38 C.F.R. § 3.52 for a "deemed valid" marriage are not satisfied.  Hence, entitlement to death benefits as the Veteran's surviving spouse is not warranted.  

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).



ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


